UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-53952 ANTE5, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2345075 (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (952) 426-1241 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of May 13, 2011 was 41,180,465. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 2 Condensed Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 2 Condensed Statement of Operations for the Three Months Ended March 31, 2011 3 Condensed Statement of Cash Flows for the Three Months Ended March 31, 2011 4 Notes to the Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4T. CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. (REMOVED AND RESERVED) 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 26 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTE5, INC. CONDENSED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Current portion of contingent consideration receivable Total current assets Contingent consideration receivable, net of current portion and allowance of $878,650 Property and equipment: Oil and natural gas properties, full cost methodof accounting Proved properties - Unproved properties Property and equipment Total property and equipment Less, accumulated depreciation, amortization and depletion ) ) Total property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable, including related party amounts of $83,145 and $-0- at March 31, 2011 and December 31, 2010, respectively $ $ Accrued expenses Royalties payable Current portion of deferred tax liability Total current liabilities Asset retirement obligations - Deferred tax liability, net of current portion Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 38,798,576 and 37,303,614 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Subscriptions payable, 24,000 and -0- shares at March 31, 2011 and December 31, 2010, respectively - Accumulated (deficit) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 2 ANTE5, INC. CONDENSED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2011 Oil and gas sales $ Operating expenses: Production expenses Production taxes General and administrative Depletion of oil and gas properties Accretion of discount on asset retirement obligations Depreciation and amortization Total operating expenses Net operating loss ) Other income (expense): Interest income Total other income (expense) Loss before provision for income taxes ) Provision for income taxes Net (loss) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) See accompanying notes to financial statements. 3 ANTE5, INC. CONDENSED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) Adjustments to reconcile net (loss) to net cash used in operating activities: Depletion of oil and gas properties Depreciation and amortization Common stock options granted, related parties Decrease (increase) in assets: Accounts receivable ) Prepaid expenses ) Contingent consideration receivable Increase (decrease) in liabilities: Accounts payable ) Accrued expenses ) Royalties payable ) Deferred tax liability ) Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases and increases in oil and gas properties ) Purchases of property and equipment ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the exercise of common stock options for subscriptions payable Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ SUPPLEMENTAL INFORMATION: Interest paid $
